Case 8:19-cv-01807-CEH-AAS Document 24 Filed 06/01/20 Page 1 of 2 PageID 763


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ERIC MUCHMORE,

       Plaintiff,

v.                                                             Case No: 8:19-cv-1807-T-36AAS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on May 13, 2020 (Doc. 23). In the Report and

Recommendation, Magistrate Judge Sansone recommends that the Commissioner’s decision be

REMANDED for further consideration. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED and ADJUDGED as follows:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 23) is ADOPTED,

               CONFIRMED, and APPROVED in all respects and is made a part of this Order

               for all purposes, including appellate review.
Case 8:19-cv-01807-CEH-AAS Document 24 Filed 06/01/20 Page 2 of 2 PageID 764


      (2)    The final decision of the Commissioner is REVERSED.                This case is

             REMANDED to the Commissioner for further proceedings consistent with the

             Report and Recommendation.

      (3)    The Clerk is directed to terminate any pending motions, enter a judgment in favor

             of Plaintiff, and close this case.

      DONE and ORDERED at Tampa, Florida on June 1, 2020.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Amanda Arnold Sansone




                                                  2
